Supreme Court of Florida
                                  ____________

                                  No. SC14-770
                                  ____________

                               THOMAS BEVEL,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                  No. SC14-2106
                                  ____________

                               THOMAS BEVEL,
                                  Petitioner,

                                         vs.

                              JULIE L. JONES, etc.,
                                  Respondent.

                                  [June 15, 2017]

PER CURIAM.

      In this appeal from the denial of an initial motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.851, death-sentenced

prisoner Thomas Bevel raises the sole claim that his attorney provided
constitutionally ineffective assistance during the penalty phase of his capital

murder trial. Bevel also raises, in an accompanying petition for a writ of habeas

corpus, a claim of ineffective assistance of appellate counsel for not presenting an

issue on direct appeal pertaining to allegedly improper prosecutorial comments.

We have jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const. For the reasons

explained in this opinion, we deny the habeas petition, but reverse the

postconviction court’s order denying Bevel’s motion for postconviction relief,

vacate Bevel’s death sentences, and remand for a new penalty phase proceeding.

                  I. FACTS AND PROCEDURAL HISTORY

      The facts of Bevel’s crimes were set forth in this Court’s opinion affirming

the convictions and sentences on direct appeal:

             Thomas Bevel was charged with the February 2004 first-degree
      murders of Garrick Stringfield and his son Phillip Sims and attempted
      first-degree murder of Feletta Smith.
             The key events of February 28, 2004, which ended in two
      murders and one attempted murder, established the following.
      Thomas Bevel, who was twenty-two years old at the time of the
      crime, resided with Garrick Stringfield, who was thirty. The two were
      close friends, such that Stringfield referred to Bevel as “nephew” or
      “Tom Tom” and Bevel referred to Stringfield as “Unc.” On February
      28, 2004, both men were at a street parade in Jacksonville where they
      ran into Feletta Smith, whom they both knew from their childhood.
      Smith exchanged telephone numbers with Stringfield and made plans
      to meet later that evening.
             After leaving the parade, Bevel and Stringfield purchased a
      bottle of gin and went back to Stringfield’s house later in the evening.
      Because Stringfield was going out, he asked Bevel to wait for his
      thirteen-year-old son, Phillip Sims, who was being dropped off by his
      mother, Sojourner Parker. Although Parker noticed that Stringfield’s

                                         -2-
car was not in the driveway when she arrived at the house, she was
unconcerned because Bevel, a person she considered Stringfield’s
roommate, answered the door and let her son inside.
        Around 9 p.m., Stringfield met Smith at a Walgreens store and
she followed him back to his house. When they arrived at
Stringfield’s house, Bevel and Sims were playing video games in the
living room where Smith and Stringfield joined them. Although no
illegal drugs were being consumed, Smith stated that Bevel and
Stringfield were drinking gin out of the bottle and she had a half cup
of gin and grapefruit juice. At some point, Smith and Stringfield went
into his bedroom to watch television. Stringfield showed Smith an
AK–47 rifle that he kept under his bed and, because Smith was scared
of it, he handed the gun to Bevel who removed it from the room.
Stringfield and Smith remained in the bedroom with the door closed.
Smith said that she last saw Sims playing video games in the living
room.
        Bevel then drove Stringfield’s car to a BP gas station to meet
his girlfriend, Rohnicka Dumas, took her to a bar where he purchased
another bottle of gin, and brought her back to the house. When they
returned, Stringfield and Bevel went into the backyard, Dumas went
inside, Smith remained in Stringfield’s bedroom, and Sims continued
to play video games in the living room. Stringfield and Bevel then
came back into the house and each had a gun in his possession;
Stringfield was carrying a smaller handgun and Bevel had the AK–47
rifle that Stringfield had handed to him earlier in the evening. Bevel
and Dumas went into the other bedroom, located across the hall from
Stringfield’s room, and talked.
        Bevel then left the bedroom with the AK–47 rifle in his hand.
He went to Stringfield’s bedroom, where Smith and Stringfield were
lying in bed nearly asleep, knocked on the door and said, “Unc, open
the door.” Stringfield got up from the bed, unarmed, and opened the
door in his pajamas. Bevel immediately shot Stringfield in the head
and he instantly fell to the floor in the doorway. Smith began
screaming and Bevel yelled, “Bitch, shut up” while he shot her several
times as she lay in the bed. Smith became quiet and pretended to be
dead. She testified that there was “no doubt in [her] mind” that Bevel
was the shooter. Rohnicka Dumas corroborated Smith’s testimony.
She observed Bevel pick up the rifle, go out into the hallway, knock
on Stringfield’s bedroom door and say, “Unc, look here.” She
testified that multiple shots were fired, during which she heard both

                                 -3-
the woman in the other room screaming and Bevel yell, “Bitch, shut
up.”
       Bevel then went into the living room where Sims was still
sitting on the sofa with the television remote in his hand and shot him
twice, once grazing his arm and chest and once in the face.
Subsequently, Bevel returned to the bedroom where Dumas had been
and they walked out the front door. Bevel locked the burglar bar
door, a barred security gate located on the outside of the front door to
the house, and drove away in Stringfield’s car with Dumas sitting in
the passenger seat. While driving to Dumas’s house, Bevel held the
AK–47 rifle under his chin and stated that he did not mean to kill the
boy (Sims), but had to because he was going to be a witness. Bevel
abandoned Stringfield’s car near Dumas’s house.
       Smith was eventually able to reach 911 by using Stringfield’s
cell phone. Because Smith was unable to give the police an exact
address, it took some time for the police and rescue to find the house.
Ultimately, rescuers were able to transport her to the hospital where
she stayed for almost a month while undergoing multiple surgeries for
various gunshot wounds to her pelvis and upper legs.
       After hiding for almost a month, Bevel was finally found by
officers from the Jacksonville Sheriff’s Office on March 27, 2004.
Bevel was informed of his constitutional rights and indicated his
understanding of each right by signing the rights form. The police
questioned Bevel on two occasions over the course of twenty-four
hours. During these two interviews, Bevel gave four different
versions of the story but ultimately confessed to the murders.
       Although Bevel confessed to murdering Stringfield and Sims,
his version of events was contrary to the testimony of both Smith and
Dumas. Bevel stated that he and Stringfield had been fighting
recently about money that Stringfield believed he was owed and that
Bevel feared that Stringfield was going to try and kill him. He said
that when he brought Dumas back to the house that night, Stringfield
began to get angry, saying that he should have killed Bevel a long
time ago. While Dumas and Smith were in opposite bedrooms, the
fight escalated until Stringfield was pointing the handgun at Bevel and
Bevel had picked up the AK–47 rifle. Then, Stringfield went into his
bedroom and, when Bevel heard a clicking noise that sounded like a
magazine being loaded into the handgun, Bevel moved towards the
room and shot Stringfield when he reached the door. Bevel said the
gun went off several times but he did not mean to shoot Smith.

                                 -4-
             At trial, the State presented the testimony of several forensic
      and medical experts, who testified regarding the causes of death of
      Stringfield and Sims and the extensive injuries suffered by Smith. Dr.
      Jesse Giles, who performed the autopsy of Sims, testified that Sims
      received a gunshot wound that grazed his chest and exited his arm but
      that he died as a result of massive trauma due to a gunshot wound to
      the head. Dr. Aurelian Nicolaescu, who performed the autopsy of
      Stringfield, testified that he died as a result of a gunshot wound to the
      head. Both doctors testified that each victim had stippling injuries,
      which is indicative of being shot at close to intermediate range. The
      State also presented evidence technicians and crime-scene analysts
      who discussed bullet fragments, casings, and fingerprints lifted from
      the scene. In addition, the State introduced the two videotaped
      interviews with Bevel and letters that Bevel wrote to Dumas from
      prison, in which he attempted to convince her to change her testimony
      and lie at trial to save his life.
             In his defense, Bevel presented testimony to contradict Smith’s
      version of events. Officer Kenneth Bowen, one of the first officers to
      arrive at the crime scene, stated that Smith told him that two black
      males with ski masks committed the crimes. Francis Smith, Smith’s
      mother, stated that she overheard her daughter tell Bevel’s brother and
      his friend in the hospital that the man who committed the murder had
      on a mask. Finally, Ketrina Bronner, a neighbor of Stringfield, stated
      that she had a conversation with Smith at a federal courthouse in
      which Smith said that she did not see who committed the murder.
             After the guilt-phase portion of the trial, the jury found Bevel
      guilty of first-degree murder of Stringfield by discharging a firearm,
      first-degree murder of Sims by discharging a firearm, and attempted
      first-degree murder of Smith by discharging a firearm.

Bevel v. State, 983 So. 2d 505, 510-12 (Fla. 2008).

      During the penalty phase, the State presented testimony from Detective

Kuczkowski, who had investigated a previous armed robbery charge involving

Bevel. Id. at 512. After pleading guilty to the lesser-included offense of attempted

robbery without a firearm, Bevel was sentenced to one year in county jail for that


                                        -5-
crime. Id. at 512 n.1. Within a year of being released, Bevel committed the

murders at issue in this case. Id.

      The State also presented penalty phase testimony from Detective Dingee,

“who recounted Bevel’s confession that he killed Sims because he would have

been a witness.” Id. at 512. In addition to offering three victim-impact statements

as further evidence, “the State played the portion of the videotape in which Bevel

stated that he killed Sims because he knew who Bevel was and would tell

Stringfield’s brother that he killed Stringfield.” Id.

      This Court summarized the evidence presented by Bevel during the penalty

phase as follows:

             In defense, Bevel presented the testimony of several family
      members who described Bevel’s poor childhood, the physical abuse
      he suffered and witnessed at the hands of his mother’s boyfriend, the
      bond he held with his mother and how her death affected him at the
      age of twelve, his poor relationship with his father who was a heroin
      addict, and his positive relationships with his extended family. Bevel
      also presented the testimony of Dr. Harry Krop, a psychologist, who
      conducted neuropsychological evaluations and other personality tests
      to evaluate Bevel for competency to stand trial and his mental state at
      the time of the crimes, and to explore his psychological status and
      background to prepare to possibly testify during the penalty phase.
             Among other things, Dr. Krop testified about Bevel’s low full-
      scale IQ of 65, which placed him in the range of mild mental
      retardation; however, he stated that Bevel could not be diagnosed as
      mentally retarded because, based on Bevel’s letters and writings from
      prison, he believed Bevel “had a lot of street sense and . . . clearly has
      a higher level of adaptive functioning.” Dr. Krop stated that Bevel’s
      mental age is somewhere around that of a fourteen- or fifteen-year-old
      and that he would function well in a structured environment such as
      the general population at prison. However, on cross-examination, Dr.

                                          -6-
      Krop admitted that Bevel was clearly responsible for the crimes he
      committed; he also appreciated the criminality of the conduct, had no
      organic brain damage or other serious mental infirmity, and was not
      suffering from any mental illness at the time of the crime.

Id. at 512-13 (footnote omitted).

      The jury recommended the death penalty by a vote of eight to four as to the

murder of Stringfield and by a unanimous vote of twelve to zero as to the murder

of Sims. Id. at 513. Following the jury’s recommendations, the trial court found

the prior violent felony aggravating factor applicable to both murders, based on the

contemporaneous crimes and the prior attempted robbery, and assigned this

aggravating factor “very great weight.” Id. As to the murder of Sims, the trial

court found the additional aggravating factor that the murder was committed to

avoid arrest, assigning this aggravating factor “great weight.” Id.

      In mitigation, the trial court rejected the statutory age mitigating

circumstance, finding that it had not been proven by a preponderance of the

evidence since Bevel was twenty-two at the time of the murders and his mental

age, according to the trial court, was not significantly lower. Id. The trial court

did, however, find the following six nonstatutory mitigating circumstances: (1)

Bevel has religious faith and loves his family members (minimal weight); (2)

Bevel confessed to the crime (little weight); (3) Bevel exhibited good behavior in

jail (very little weight); (4) Bevel exhibited good behavior in court (little weight);




                                         -7-
(5) Bevel has an IQ of 65 (little weight); and (6) Bevel struggled with the death of

his mother (very little weight). Id. at 513 & n.4.

      “The trial court concluded that the aggravating [factors] strongly outweighed

the mitigating circumstances as to the murder of Stringfield and that the

aggravators far outweighed the mitigators as to the murder of Sims.” Id. at 513.

“In fact, the trial court noted that either aggravator standing alone would outweigh

the mitigators in the murder of Sims.” Id. The trial court therefore sentenced

Bevel to death for both murders. Id.

      On direct appeal to this Court, Bevel raised nine claims: (1) the trial court

erred in failing to strike a juror for cause on the asserted ground of favoring law

enforcement; (2) the trial court erred in finding that the aggravating factors

outweighed the mitigating circumstances; (3) Bevel’s death sentences are

disproportionate; (4) the trial court erred in denying Bevel’s motion arguing that

Florida’s death penalty statute is unconstitutional because a jury, rather than a

judge, must make a unanimous finding as to the aggravators; (5) the trial court

erred in the weight assigned to the aggravating factors and mitigating

circumstances; (6) the trial court abused its discretion in allowing photographic

evidence that was gruesome and unduly prejudicial; (7) the trial court erred in

admitting Bevel’s confession; (8) the trial court erred in adopting verbatim the

State’s proposed findings of fact and conclusions of law; and (9) the death penalty


                                         -8-
is inappropriate because Bevel’s mental age is under that of an eighteen-year-old.

Id. at 513 n.5. This Court unanimously rejected all of Bevel’s claims and affirmed

his murder convictions and death sentences. Id. at 526.

      Bevel subsequently filed an initial motion for postconviction relief, pursuant

to Florida Rule of Criminal Procedure 3.851, in which he raised the following ten

claims: (1) trial counsel was ineffective during the guilt and penalty phases of

Bevel’s trial; (2) Bevel was deprived of the right to the effective assistance of a

mental health expert as required by Ake v. Oklahoma, 470 U.S. 68 (1985); (3)

Bevel is ineligible for the death penalty because he is intellectually disabled; (4)

the State improperly withheld material evidence in violation of Brady v. Maryland,

373 U.S. 83 (1963); (5) Bevel was erroneously denied access to public records; (6)

Bevel’s death sentences are unconstitutional because the State does not have

uniform standards for determining whether to seek the death penalty; (7) Bevel’s

death sentences are not proportionate; (8) cumulative error deprived Bevel of a

fundamentally fair trial; (9) Florida’s capital sentencing scheme is unconstitutional

in violation of the Sixth and Eighth Amendments to the United States Constitution;

and (10) execution by lethal injection is unconstitutional.




                                         -9-
      The postconviction court held a Huff1 hearing and thereafter entered an

order granting an evidentiary hearing as to three of Bevel’s claims: claim 1,

pertaining to ineffective assistance of counsel; claim 3, pertaining to intellectual

disability; and claim 4, pertaining to Brady. The postconviction court determined

that the remaining claims could be decided as a matter of law, with the exception

of the cumulative error claim, which it would decide after the evidentiary hearing.

      During an evidentiary hearing that spanned four days, Bevel presented

testimony from the following thirteen witnesses: Refik Eler (trial counsel for Bevel

who was responsible for the guilt phase); Richard Selinger (trial counsel for Bevel

who was responsible for the penalty phase); Mike Hurst (private investigator for

the defense); Antorio McCray (Bevel’s older brother); Laurel French Wilson (an

attorney who had represented Bevel in juvenile court); Carl Burden (Bevel’s

friend); Barbara Jean Fisher (Bevel’s aunt); Lavonne McCray (Bevel’s uncle);

Maria Sardinas (Bevel’s foster parent); Gregorio Hector Sardinas (Bevel’s foster

parent); Dr. Chester Aikens (employer of Bevel’s mother); Blanche Juliette Thayer

(social worker); and Sara Flynn (mitigation specialist). In addition, expert witness

testimony was elicited from four mental health experts: Dr. Harry Krop, the




      1. Huff v. State, 622 So. 2d 982, 983 (Fla. 1993). The procedure set forth in
Huff has since been codified in Florida Rule of Criminal Procedure 3.851(f)(5)(A).
See Johnson v. State, 135 So. 3d 1002, 1011 n.4 (Fla. 2014).


                                         - 10 -
defense expert from trial; Dr. Robert Ouaou; Dr. Steven Gold; and Dr. Richard

Dudley.

      Following the evidentiary hearing, the postconviction court issued an order

denying Bevel’s motion for postconviction relief. In its order, the postconviction

court determined, as a matter of law, that claims 2 (Ake), 5 (public records), 6

(lack of uniform standards), 7 (proportionality), 9 (constitutionality of death

penalty statute), and 10 (constitutionality of lethal injection) were without merit.

As to claims 1 and 4 (the ineffective assistance of counsel and Brady claims), the

postconviction court concluded that Bevel had failed to demonstrate prejudice, and

as to claim 3 (the intellectual disability claim), the postconviction court determined

that “Bevel’s adaptive functioning precludes a diagnosis of mental retardation.”

Because the postconviction court found no individual error, it also denied claim 8

(the cumulative error claim).

      On appeal to this Court, Bevel contends that the postconviction court erred

in denying the ineffective assistance of penalty phase counsel claim. He does not

challenge the denial of the intellectual disability2 or Brady claims, nor does he raise




       2. While the current appeal was pending in this Court, Bevel filed a motion
to permit the filing of a successive motion for postconviction relief in the trial
court, indicating his intent to raise a claim based on the United States Supreme
Court’s decision in Hall v. Florida, 134 S. Ct. 1986 (2014), which invalidated
Florida’s method of determining whether a defendant in a capital case has an

                                        - 11 -
any substantive issue pertaining to the summarily denied claims.3 He has,

however, filed an accompanying petition for a writ of habeas corpus, raising a

claim of ineffective assistance of appellate counsel. Bevel also argues that he is

entitled to Hurst4 relief.

                                    II. ANALYSIS

       We begin by addressing whether Bevel is entitled to postconviction relief as

a result of our decision in Hurst, requiring unanimity in the jury’s findings of “the

existence of each aggravating factor that has been proven beyond a reasonable

doubt, the finding that the aggravating factors are sufficient . . . the finding that the

aggravating factors outweigh the mitigating circumstances,” and unanimity as to

the jury’s final recommendation for death. 202 So. 3d at 44. We conclude that


intellectual disability. This Court granted Bevel’s motion, thereby permitting him
to file the successive claim while the current appeal continued as scheduled.

      3. In his brief, Bevel made a cursory reference to alleged deficiencies in the
postconviction court’s order pertaining to the summarily denied claims. To the
extent Bevel challenges the merits of the postconviction court’s denial of these
claims, that issue is insufficiently pled. See Wheeler v. State, 124 So. 3d 865, 889-
90 (Fla. 2013) (denying a claim as insufficiently pled where the appellant
“completely failed to make any legal argument to support” the claim). To the
extent Bevel alleges that the postconviction court’s order is procedurally defective,
we deny that claim.
      4. Hurst v. State, 202 So. 3d 40 (Fla. 2016), cert. denied, No. 16-998 (U.S.
May 22, 2017). While Bevel’s appeal was pending, the United States Supreme
Court decided Hurst v. Florida, 136 S. Ct. 616 (2016), and we decided Hurst on
remand. The parties filed supplemental briefing addressing the application of
Hurst v. Florida before this Court.


                                         - 12 -
Bevel is entitled to Hurst relief for his death sentence imposed for the murder of

Stringfield, which the penalty phase jury recommended by a vote of eight to four.

However, Bevel is not entitled to Hurst relief for his death sentence imposed for

the murder of Sims, which the penalty phase jury unanimously recommended.

After addressing Bevel’s Hurst claim, we then address Bevel’s postconviction

claim of ineffective assistance of penalty phase counsel and conclude that Bevel

has demonstrated both deficient performance and prejudice under Strickland.5

Thus, we conclude that Bevel is entitled to a new penalty phase based on his

ineffective assistance of counsel claim. We also address Bevel’s habeas petition,

which we conclude lacks a basis for relief.

                          A. Hurst v. Florida and Hurst

      In Hurst, we explained that “the jury in a capital case must unanimously and

expressly find all the aggravating factors that were proven beyond a reasonable

doubt, unanimously find that the aggravating factors are sufficient to impose death,

unanimously find that the aggravating factors outweigh the mitigating

circumstances, and unanimously recommend a sentence of death.” 202 So. 3d at

57-58. In Mosley v. State, 209 So. 3d 1248 (Fla. 2016), this Court held that Hurst

applies retroactively to death sentences that became final after the United States




      5. Strickland v. Washington, 466 U.S. 668 (1984).


                                        - 13 -
Supreme Court decided Ring v. Arizona, 536 U.S. 584 (2002). Because Bevel’s

conviction became final after Ring,6 Hurst applies retroactively to his case. See

Mosley, 209 So. 3d at 1283. In light of the jury’s nonunanimous recommendation

of death for the murder of Stringfield, we cannot conclude beyond a reasonable

doubt that the jury made the requisite findings required by Hurst. Nor can we

speculate why four jurors determined that death was inappropriate for the murder

of Stringfield. Thus, we conclude that the Hurst error in this case as to the

Stringfield murder was not harmless beyond a reasonable doubt. Accordingly, we

vacate Bevel’s sentence of death imposed for the murder of Stringfield.

      As to Bevel’s death sentence for the murder of Sims, which the penalty

phase jury unanimously recommended, we “conclude beyond a reasonable doubt

that a rational jury would have unanimously found that there were sufficient

aggravators to outweigh the mitigating factors.” Davis v. State, 207 So. 3d 142,

174 (Fla. 2016). In this case, where no aggravating factors have been struck, “we

can conclude that the jury unanimously made the requisite factual findings” before

it unanimously recommended that Bevel be sentenced to death for the murder of

Sims, and we therefore deny relief under Hurst for that death sentence. Id. at 175.




      6. Bevel’s sentence became final in 2008. See Bevel, 983 So. 2d at 510.


                                        - 14 -
We next consider whether Bevel’s penalty phase counsel was ineffective, therefore

entitling Bevel to a new penalty phase.

               B. Ineffective Assistance of Penalty Phase Counsel

      Following the United States Supreme Court’s decision in Strickland v.

Washington, 466 U.S. 668 (1984), this Court has explained that for ineffective

assistance of counsel claims to be successful, two requirements must be satisfied:

      First, the claimant must identify particular acts or omissions of the
      lawyer that are shown to be outside the broad range of reasonably
      competent performance under prevailing professional standards.
      Second, the clear, substantial deficiency shown must further be
      demonstrated to have so affected the fairness and reliability of the
      proceeding that confidence in the outcome is undermined.

Schoenwetter v. State, 46 So. 3d 535, 546 (Fla. 2010) (quoting Maxwell v.

Wainwright, 490 So. 2d 927, 932 (Fla. 1986)).

      To establish the deficiency prong under Strickland, the defendant must prove

that counsel’s performance was unreasonable under “prevailing professional

norms.” Morris v. State, 931 So. 2d 821, 828 (Fla. 2006) (quoting Strickland, 466
U.S. at 688). “A fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

      As to the prejudice prong of Strickland, this Court has explained:




                                          - 15 -
              With respect to those claims alleging ineffective assistance of
      counsel specifically during the penalty phase, penalty-phase prejudice
      under the Strickland standard is measured by “whether the error of
      trial counsel undermines this Court’s confidence in the sentence of
      death when viewed in the context of the penalty phase evidence and
      the mitigators and aggravators found by the trial court.” Hurst [v.
      State, 18 So. 3d 975, 1013 (Fla. 2009)]. Under this standard, a
      defendant is not required “to show ‘that counsel’s deficient conduct
      more likely than not altered the outcome’ of his penalty proceeding,
      but rather that he establish ‘a probability sufficient to undermine
      confidence in [that] outcome.’ ” Porter v. McCollum, 558 U.S. 30, 44
      (2009) (quoting Strickland, 466 U.S. at 693-94). “To assess that
      probability, [the Court] consider[s] ‘the totality of the available
      mitigation evidence . . .’ and ‘reweigh[s] it against the evidence in
      aggravation.’ ” Id. at 41 (quoting Williams v. Taylor, 529 U.S. 362,
      397-98 (2000)).
Wheeler v. State, 124 So. 3d 865, 873 (Fla. 2013) (alterations in original) (parallel

citations omitted). In assessing whether counsel’s deficient performance in

investigating and presenting mitigation evidence was prejudicial, we must ask

“whether, had the jury and trial judge considered the total mitigating evidence

presented both at trial and during postconviction proceedings and compared it with

the aggravating circumstances,” our confidence in the jury’s recommendation is

undermined. Butler v. State, 100 So. 3d 638, 665 (Fla. 2012).

      “[T]his Court’s standard of review is two-pronged: (1) this Court must defer

to the [trial] court’s findings on factual issues so long as competent, substantial

evidence supports them; but (2) must review de novo ultimate conclusions on the

deficiency and prejudice prongs.” Everett v. State, 54 So. 3d 464, 472 (Fla. 2010)

(quoting Reed v. State, 875 So. 2d 415, 421-22 (Fla. 2004)). “Thus, under


                                         - 16 -
Strickland, both the performance and prejudice prongs are mixed questions of law

and fact, with deference to be given only to the lower court’s factual findings.”

Eaglin v. State, 176 So. 3d 900, 906 (Fla. 2015) (quoting Stephens v. State, 748 So.
2d 1028, 1033 (Fla. 1999)).

                                Deficient Performance

         Bevel argues that his penalty phase counsel was deficient in failing to

conduct a constitutionally adequate mitigation investigation. In support, he points

to the following evidence and records, discovered during postconviction

proceedings, that he asserts a reasonable mitigation investigation would have

uncovered: evidence that he suffers from brain damage, frontal lobe impairment,

and diminished mental capacity; evidence of childhood sexual abuse; evidence of

neglect and a poor living environment while growing up; evidence of academic

and behavioral struggles in school; evidence of unresolved grief issues following

the death of his mother; evidence that Bevel’s life dramatically improved while

staying with foster parents and then again deteriorated upon leaving foster care;

evidence of physical and emotional abuse suffered by Bevel at the hands of victim

Stringfield; evidence of Bevel’s history of serious alcohol and drug use; and

evidence that Bevel’s mental disorders affected his mental state at the time of the

crime.




                                          - 17 -
      During the postconviction evidentiary hearing, penalty phase counsel

testified that he had worked on only one prior capital case before representing

Bevel during the penalty phase. He conceded that it was “probably correct” that he

did not begin his mitigation investigation until August 10, 2005, which was twelve

days before the trial began. Counsel’s billing records reflected that he spent only

9.5 hours prior to the start of guilt phase jury selection conducting a mitigation

investigation, including speaking with Bevel twice; requesting school records; and

speaking with Bevel’s grandmother, brother, sister, and aunt. He then spent

“probably” another 6 to 7 hours investigating mitigation prior to the start of the

penalty phase, for a total of 15.5 to 16.5 hours on the mitigation investigation in

Bevel’s case.

      From a review of the evidentiary hearing transcript and the record, it is clear

that counsel failed to obtain, or was unaware of, significant records and mitigation

evidence that could have assisted in the defense’s penalty phase presentation.

Indeed, penalty phase counsel conceded, based on the records postconviction

counsel established to have been in existence, that he could have done more to

investigate mitigation.

      These records included, among others, reports from Bevel’s time in foster

care, a report that Bevel was the victim of childhood sexual abuse, and records

from an attorney who represented Bevel during juvenile proceedings. Obtaining


                                        - 18 -
these records, and contacting some of the witnesses who testified in postconviction

proceedings that were not contacted prior to the trial, would have enabled penalty

phase counsel to emphasize the extent of Bevel’s poor living situation with his

grandmother, including the dangerous neighborhood plagued by high crime and

drugs; the extent of Bevel’s academic and childhood behavioral problems and how

he never received the help he needed; and how Bevel was not irredeemable but

rather a product of his difficult upbringing, based on his demonstrated behavioral

improvement while living with his foster parents.

      There is little doubt that the quality and depth of the postconviction evidence

painted a more complete and troubling picture of Bevel’s background than was

presented to the jury and the trial court—something postconviction counsel was

able to uncover primarily due to the extensive investigation undertaken by

mitigation specialist Sara Flynn.

      The mental health experts who testified during postconviction proceedings

also offered qualitatively more favorable opinions—a fact the State has conceded.

For instance, evidentiary hearing testimony from Dr. Ouaou indicated that Bevel

suffers from frontal lobe impairment, a history of traumatic brain injury, and

diminished mental capacity. Testimony from Drs. Gold and Dudley indicated that

Bevel suffers from depression, Post-Traumatic Stress Disorder, and anxiety. This

testimony can be contrasted with Dr. Krop’s penalty phase testimony, as


                                       - 19 -
summarized by this Court on direct appeal, that Bevel “had no organic brain

damage or other serious mental infirmity, and was not suffering from any mental

illness at the time of the crime.” Bevel, 983 So. 2d at 513.

      While a more favorable expert opinion in postconviction generally does not

establish deficient performance, because trial counsel is entitled to rely on the

evaluations of qualified mental health experts, see Jennings v. State, 123 So. 3d
1101, 1116 (Fla. 2013), it is critical to note that the mental health experts who

testified at the evidentiary hearing were provided with additional background

information not previously discovered or provided to Dr. Krop—that is, the very

records and information penalty phase counsel failed to discover. In fact, Dr.

Ouaou testified that some of these records were “key” in forming his opinion.

      The breadth of the undiscovered mitigation evidence, combined with this

Court’s statement on direct appeal that the mitigation presented at trial was

“minimal,” Bevel, 983 So. 2d at 525, strongly supports a conclusion that penalty

phase counsel conducted an unreasonable mitigation investigation. See, e.g.,

Coleman v. State, 64 So. 3d 1210, 1221 (Fla. 2011) (“A reasonable investigation in

Coleman’s case would have revealed substantial mitigation. Had [trial counsel]

performed a reasonable investigation and uncovered the abovementioned

mitigation, he would have been compelled to ‘explore all avenues leading to facts

relevant to the merits of the case and the penalty in the event of conviction.’ ”


                                        - 20 -
(quoting Rompilla v. Beard, 545 U.S. 374, 387 (2005))); see also Wiggins v.

Smith, 539 U.S. 510, 524 (2003) (“[I]nvestigations into mitigating evidence

‘should comprise efforts to discover all reasonably available mitigating

evidence . . . .’ ” (quoting ABA Guidelines for the Appointment and Performance

of Counsel in Death Penalty Cases 11.4.1 C (1989)). This conclusion is bolstered

by the very little amount of total time counsel spent preparing for the penalty phase

and by penalty phase counsel’s own admission that he did not start the mitigation

investigation until just twelve days before trial.

      Based on the failure to discover available records and social history that

would have assisted both in the penalty phase presentation and in the mental health

evaluation undertaken by Dr. Krop, this is not a case in which penalty phase

counsel cannot be deemed deficient because he or she made a reasonable strategic

decision to forego the presentation of certain evidence. See Simmons v. State, 105
So. 3d 475, 508 (Fla. 2012) (“The United States Supreme Court has rejected the

suggestion that a decision to focus on one potentially reasonable trial strategy is

justified by a ‘tactical decision’ when counsel does not conduct a thorough

investigation of the defendant’s background.”). In fact, penalty phase counsel

actually testified that much of the undiscovered mitigation would have been useful

and consistent with his trial strategy.




                                          - 21 -
      For these reasons, we conclude that the totality of the evidence introduced

during postconviction proceedings demonstrates that penalty phase counsel

conducted an unreasonable mitigation investigation. See State v. Lewis, 838 So.
2d 1102, 1113 (Fla. 2002) (“[T]he obligation to investigate and prepare for the

penalty portion of a capital case cannot be overstated—this is an integral part of a

capital case.”). Accordingly, Bevel’s penalty phase counsel was deficient. We

next consider whether Bevel has established the prejudice prong of Strickland.

                                    Prejudice

      The postconviction court concluded that Bevel had failed to meet the

prejudice prong of Strickland because of the strong aggravating factors and

overwhelming evidence in support of Bevel’s death sentences. However, our

analysis of the prejudice prong is not merely an evaluation of whether strong

aggravation was present, but also considers whether the totality of the available

mitigation evidence, when reweighed against the evidence in aggravation,

establishes a probability sufficient to undermine confidence in the death sentence.

See Wheeler, 124 So. 3d at 873. As we explained in Simmons, in evaluating the

prejudice prong of a defendant’s ineffective assistance of counsel claim, “this

Court has rejected the notion that the existence of” an especially weighty

aggravator “will defeat the need for a new penalty phase when substantial

mitigation existed that was not presented to the jury.” 105 So. 3d at 509; see also


                                        - 22 -
Blackwood v. State, 946 So. 2d 960, 976 (Fla. 2006) (affirming postconviction

court’s determination that “in light of the available mental health mitigation

evidence, trial counsel’s failure to . . . present such evidence to the jury constituted

ineffective assistance of counsel during the penalty phase”).

      Therefore, this Court’s inquiry in evaluating the prejudice prong of

Strickland focuses, in part, on the effect that the additional mitigation would have

had on the jury’s recommendation of death had the mitigation originally been

presented to the jury. Because we have already concluded that Bevel is entitled to

Hurst relief for his death sentence for the murder of Stringfield, our inquiry focuses

on the effect that the additional mitigation would have had on the jury’s unanimous

recommendation of death for the murder of Sims. In determining whether this

Court’s confidence in the outcome is undermined, we have considered whether the

jury’s death recommendation would have been different had the jury heard the

unpresented mitigation evidence. For example, where the jury’s vote

recommending death was dependent on one juror’s vote, our confidence has been

undermined when counsel was deficient in presenting mitigation to the jury,

because “[t]he swaying of the vote of only one juror would have made a critical

difference.” Phillips v. State, 608 So. 2d 778, 783 (Fla. 1992). As this Court

emphasized in Ferrell v. State, 29 So. 3d 959 (Fla. 2010), “counsel’s deficiency in

failing to investigate and present . . . mitigation evidence deprived [the defendant]


                                         - 23 -
of a reliable penalty proceeding such that this Court’s confidence in the outcome is

undermined. This is particularly the case in light of the close jury vote of seven to

five.” Id. at 986 (citation omitted).

      Thus, this Court unquestionably focuses on the effect the unpresented

mitigation could have had on the jury’s ultimate recommendation. For instance, in

Hurst v. State, 18 So. 3d 975 (Fla. 2009), in addressing whether there was deficient

performance and prejudice, we reasoned that “[b]ecause this mitigation was not

made available for the jury or the trial judge to consider before the death sentence

was imposed, our confidence in the imposition of the death penalty in this case is

undermined.” Id. at 1015. After our more recent decision in Hurst, 202 So. 3d 40,

where we determined that a reliable penalty phase proceeding requires that “the

penalty phase jury must be unanimous in making the critical findings and

recommendation that are necessary before a sentence of death may be considered

by the judge or imposed,” 202 So. 3d at 59, we must consider whether the

unpresented mitigation evidence would have swayed one juror to make “a critical

difference.” Phillips, 608 So. 2d at 783.

      In this case, Bevel offered a more compelling picture of a “poor childhood”

during the postconviction proceedings. As we have detailed above, there was

unpresented evidence of substantial mitigation related to Bevel’s childhood sexual

abuse, mental disorders that affected Bevel’s mental state at the time of the crime,


                                        - 24 -
and brain damage Bevel sustained. Therefore, after “reweighing the evidence in

aggravation against the mitigation evidence presented during the postconviction

evidentiary hearing and the penalty phase, our confidence in the outcome of the

penalty phase trial is undermined,” Walker v. State, 88 So. 3d 128, 141 (Fla. 2012),

because “[t]he swaying of the vote of only one juror would have made a critical

difference.” Phillips, 608 So. 2d at 783. Accordingly, Bevel has met the prejudice

prong under Strickland and we are compelled to vacate his death sentence for the

murder of Sims and remand for a new penalty phase.

                                C. Habeas Petition

      Bevel’s habeas petition raises a claim of ineffective assistance of appellate

counsel, which hinges on the argument that the State committed prosecutorial

misconduct during guilt phase and penalty phase closing statements. Claims of

ineffective assistance of appellate counsel are appropriately presented in a petition

for a writ of habeas corpus. Chavez v. State, 12 So. 3d 199, 213 (Fla. 2009) (citing

Freeman v. State, 761 So. 2d 1055, 1069 (Fla. 2000)). To grant habeas relief on

the basis of ineffectiveness of appellate counsel, this Court must resolve the

following two issues:

      [W]hether the alleged omissions are of such magnitude as to
      constitute a serious error or substantial deficiency falling measurably
      outside the range of professionally acceptable performance and,
      second, whether the deficiency in performance compromised the
      appellate process to such a degree as to undermine confidence in the
      correctness of the result.

                                        - 25 -
Bradley v. State, 33 So. 3d 664, 684 (Fla. 2010) (quoting Pope v. Wainwright, 496
So. 2d 798, 800 (Fla. 1986)). Under this standard, “[t]he defendant has the burden

of alleging a specific, serious omission or overt act upon which the claim of

ineffective assistance of counsel can be based.” Anderson v. State, 18 So. 3d 501,

520 (Fla. 2009) (quoting Freeman, 761 So. 2d at 1069). Importantly, “[i]f a legal

issue ‘would in all probability have been found to be without merit’ had counsel

raised the issue on direct appeal, the failure of appellate counsel to raise the

meritless issue will not render appellate counsel’s performance ineffective.” Walls

v. State, 926 So. 2d 1156, 1175-76 (Fla. 2006) (quoting Rutherford v. Moore, 774
So. 2d 637, 643 (Fla. 2000)).

       “Ordinarily, to preserve a claim based on improper comment, counsel has

the obligation to object and request a mistrial.” Bright v. State, 90 So. 3d 249, 259

(Fla. 2012) (quoting Nixon v. State, 572 So. 2d 1336, 1340 (Fla. 1990)). In this

case, with the exception of one particular reference during the penalty phase to the

murders as “brutal and savage,” trial counsel did not offer a contemporaneous

objection to any of the challenged comments. Thus, in order to prevail on a claim

of error on direct appeal, Bevel would have had to demonstrate fundamental

error—that is, that the unobjected-to comments “reache[d] down into the validity

of the trial itself to the extent that a verdict of guilty . . . could not have been




                                           - 26 -
obtained without the assistance of the alleged error.” Scott v. State, 66 So. 3d 923,

929 (Fla. 2011) (quoting Poole v. State, 997 So. 2d 382, 390 (Fla. 2008)).

      Bevel points to three allegedly improper categories of prosecutorial

argument. First, he contends that the prosecutor made impermissible references to

his bad character during the penalty phase, specifically pointing to comments in

which the prosecutor referenced Bevel’s “true character.” The full context of these

prosecutorial arguments, which Bevel nowhere set forth in his petition, was as

follows:

             And then you also look at the defendant’s character and you’ve
      got a little bit of that yesterday, didn’t you? I mean, the last witness
      you heard from, Dr. Krop, kind of gave you a little sample of what the
      defendant’s true character is. Talked about him as a child, how he
      started his life of crime. You might recall the testimony was about I
      think he was ten, 11, 12, somewhere in that range wherein he resorted
      [to] violence on a mother that was trying to come to the aid of the son
      that he got into a fight with. Somebody said something about
      slapping the boy and he did, and then the boy tried to defend himself
      so what did he do? [Bevel] got a gun.
             ....
             And then he came up with Dr. Krop, I’m kind of jumping over
      there but he talked about with Dr. Krop, okay, minimizing this, you
      know, the first one was because Mr. Stringfield, I thought, was going
      to go for a gun, et cetera. Then the second one, well, it was just an
      accident, I didn’t really mean to shoot Feletta Smith, it just happened.
      And the third one, what about Phillip Sims, the 13 year old boy? I
      don’t want to talk about that. Of course, makes perfect sense, he
      eliminated him. But again he denied it and said two masked men.
             Then in terms of disagreements with the victim, he thought the
      victim was going to kill him. Then he said he heard a gun magazine.
      We’re talking about the murder of Garrick Stringfield.
             So his story then is to the police well, okay, I did do it but you
      know what, there have been some threats in the past, and it was

                                        - 27 -
      something outside, we had some words, and you know, they make this
      big deal about well, he had a 45. Yeah, he had it and you’ve got the
      photographs of it. It’s on the other side of the table, I mean, he caught
      this guy red-handed in terms of surprising him, didn’t give Mr.
      Stringfield a chance. Doesn’t that show his true character?
             ....
             And Dr. Krop testified as an expert in terms of his experience,
      his studies regarding the death penalty, people on death row, et cetera.
      I believe he testified what 42 percent, maybe 50 percent of the people
      there have a low IQ. And what’s the key points? This doctor who
      was there to help him, what was the defendant’s attitude throughout?
      Doesn’t that show his true character? Because that’s what you need to
      focus on, his true character.
             Now, Dr. Krop did talk about that based on the history in terms
      of talking to the family and based on talking to the defendant, his
      mother died and that’s tragic. She had an accident. I think there was
      some he said defendant felt, I forget what, you rely on what you
      remember Dr. Krop saying, but—and I think I asked Dr. Krop, does
      that mean how many people have parents that are unfortunately killed,
      forget about violent crime, just die, how many of those people go on
      to become murderers? Obviously as the impression you would be left
      with is, oh, that must explain why he did what he did. Well, most
      people that have access to losing a loved one, a parent, don’t go out
      and kill people like this defendant did. So it’s not like a license that
      he’s got the ability to do this. It’s a mitigator you should consider the
      fact that his mother died. But then how much weight do you give to
      that?

      Bevel recognizes that none of these alleged errors were preserved for

appellate review by contemporaneous objection, but nevertheless argues that the

improper comments amounted to fundamental error. However, Bevel cannot

demonstrate that any of the comments was error in the first place, let alone

fundamental error. Indeed, as the full context of the comments demonstrates, the

allegedly improper “character” references were in fact comments directed


                                       - 28 -
specifically at evidence presented to the jury regarding proposed mitigation.

Several of the comments explicitly referenced penalty phase testimony from Dr.

Krop, who testified regarding Bevel’s antisocial personality and childhood

behavioral issues. As fair comments based on the evidence, these comments were

not improper. See Valentine v. State, 98 So. 3d 44, 58 (Fla. 2012).

      Second, Bevel contends that the prosecutor erroneously inflamed the

passions of the jury by referring to the murders as “brutal and savage.” The State

acknowledges that this was a poor choice of words and could be seen as improper

inflammatory language. However, the comments were isolated—occurring only

once during the guilt phase (unobjected-to) and once during the penalty phase

(objected-to). Even if the prosecutor’s one reference each during the guilt and

penalty phases to the murders as “brutal and savage” was improper, we conclude

that these isolated references would not have inflamed the passions of the jury to

such an extent as to influence its verdict or sentencing recommendation.

      Finally, Bevel asserts that the State committed improper “Golden Rule”

violations, asking the jury to place itself in the shoes of the attempted murder

victim through the following commentary:

             She [victim Feletta Smith] was shot numerous times, terrified, I
      think she described it as a burning sensation. She thought she was
      going to die. And she still has a continuing fear in terms of at the
      hospital and even when the police got there because [the] defense
      made a big deal, you had all these police officers with guns and they
      were there to protect you, she was still in fear of what the defendant

                                        - 29 -
      had done. Forever traumatized, how much weight should you give to
      this as part of this aggravator, how her life had forever been changed.
             And then again he gave different versions as to what happened,
      talked about shot Stringfield, the rifle kept shooting, it was kind of an
      accident. He even talked about with Dr. Krop about that, well, that
      was an accidental shooting, I didn’t really mean to shoot her. You
      didn’t have any problem saying, pardon my language, shut up bitch,
      and keep shooting but just an accident, the trigger just kept pulling.
             Now, I’m finished with the aggravator in terms of prior
      violence, in terms of each murder being used against it. And I submit
      to you on behalf of the State of Florida this aggravator should be
      given great weight and would justify the imposition of the death
      penalty.

      Bevel’s argument of error is without merit. The prosecution never invited

the jury to place itself in the victim’s place or to imagine her pain. Rather, the

State recounted the facts, as reflected by the victim’s testimony, in the context of

arguing why the prior violent felony aggravating circumstance should be given

great weight.

      In sum, most of the challenged comments were not improper and, to the

extent the “brutal and savage” references were improper, there was no reversible

error. Appellate counsel cannot be deemed deficient for failing to raise a meritless

argument. See Walls, 926 So. 2d at 1175-76. Appellate counsel raised numerous

issues on direct appeal and was not required “to present every conceivable claim.”

Davis v. State, 928 So. 2d 1089, 1126 (Fla. 2005).




                                        - 30 -
                               III. CONCLUSION

      Based on the foregoing, we deny Bevel’s petition for a writ of habeas corpus

but reverse the postconviction court’s denial of Bevel’s motion for postconviction

relief. Accordingly, we vacate Bevel’s death sentences and remand for a new

penalty phase proceeding.

      It is so ordered.

LABARGA, C.J., and PARIENTE, and QUINCE, JJ., concur.
LEWIS, J., concurs in result.
CANADY, J., concurs in part and dissents in part with an opinion, in which
POLSTON, J., concurs.
LAWSON, J., concurs in part and dissents in part with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

CANADY, J., concurring in part and dissenting in part.

      I agree that Bevel’s habeas petition should be denied, but I disagree with the

decision to reverse the postconviction court’s order denying relief and to remand

for a new penalty phase. I disagree with the majority for three reasons. First, I

would conclude that the requirements of Hurst v. Florida, 136 S. Ct. 616 (2016),

were satisfied because the jury unanimously found the existence of an aggravating

circumstance as evidenced by its contemporaneous, unanimous verdicts for the

murder of the second victim and the attempted murder of the third victim. Second,

I adhere to my view that Hurst v. Florida should not be given retroactive

application. Lastly, I would conclude that Bevel is not entitled to relief because he

                                        - 31 -
failed to establish at least one of the Strickland prongs in each of his ineffective

assistance of counsel claims. The postconviction court’s denial of relief should

therefore be affirmed.

                                           I.

      I adhere to my view that Hurst v. Florida—like Ring v. Arizona, 536 U.S.
584 (2002)—only requires that the jury find the existence of an aggravating

circumstance that renders a defendant eligible for a death sentence. See Hurst v.

State, 202 So. 3d 40, 77 (Fla. 2016) (Canady, J., dissenting) (noting “the Hurst v.

Florida Court’s repeated identification of Florida’s failure to require a jury finding

of an aggravator as the flaw that renders Florida’s death penalty law

unconstitutional”), cert. denied, No. 16-998, 2017 WL 635999 (U.S. May 22,

2017); see also Hurst v. Florida, 136 S. Ct. at 624 (“Florida’s sentencing scheme,

which required the judge alone to find the existence of an aggravating

circumstance, is therefore unconstitutional.”). Bevel’s jury did make a unanimous

finding regarding the existence of an aggravating circumstance—that Bevel was

previously convicted of another capital felony or of a felony involving the use or

threat of violence to the person. The jury unanimously determined that this

aggravating circumstance was proven beyond a reasonable doubt as reflected in its

separate verdicts finding Bevel guilty of the contemporaneous first-degree murder




                                         - 32 -
of the second victim and of the contemporaneous attempted first-degree murder of

the third victim. Thus, I would conclude that no Hurst v. Florida error occurred.

                                         II.

      Even if Hurst v. Florida error were present in this case, I would deny Bevel

relief. As I have previously explained, Hurst v. Florida should not be given

retroactive effect. See Mosley v. State, 209 So. 3d 1248, 1285-91 (Fla. 2016)

(Canady, J., concurring in part and dissenting in part).

                                         III.

      I disagree with the majority’s analysis of Bevel’s ineffective assistance of

counsel claims. The majority summarizes Bevel’s claims as follows: “Bevel

argues that his penalty phase counsel was deficient in failing to conduct a

constitutionally adequate mitigation investigation.” Majority op. at 17. But Bevel

actually argues that

      counsel provided ineffective assistance in the penalty phase of trial by
      conducting his mitigation investigation at the “eleventh hour” and
      failing to discover Mr. Bevel’s organic brain damage, frontal lobe
      impairment, “extreme emotional disturbance,” “capacity to conform
      his conduct to the requirements of the law,” sexual abuse, PTSD,
      depression, anxiety, and other significant mental health and social and
      environmental mitigation and subsequently hire experts, and present
      these mitigators to the jury, in violation of Bevel’s Fifth, Sixth,
      Eighth, and Fourteenth Amendment rights to effective representation
      and a fair trial.

Appellant’s Initial Brief at 56, Bevel v. State, No. 14-770 (Fla. Oct. 27, 2014). In

my view, Bevel’s claims cannot be lumped into a single ineffective assistance of


                                        - 33 -
counsel claim; instead, the allegations should be divided into separate subclaims

and analyzed individually. This is so because counsel may have rendered deficient

performance with respect to some of the allegations but not others, and Bevel may

have been prejudiced by some of counsel’s actions but not others.

      The majority justifies its conclusion that trial counsel rendered deficient

performance in the penalty phase as follows:

             From a review of the evidentiary hearing transcript and the
      record, it is clear that counsel failed to obtain, or was unaware of,
      significant records and mitigation evidence that could have assisted in
      the defense’s penalty phase presentation. Indeed, penalty phase
      counsel conceded, based on the records postconviction counsel
      established to have been in existence, that he could have done more to
      investigate mitigation.
             These records included, among others, reports from Bevel’s
      time in foster care, a report that Bevel was the victim of childhood
      sexual abuse, and records from an attorney who represented Bevel
      during juvenile proceedings. Obtaining these records, and contacting
      some of the witnesses who testified in postconviction proceedings that
      were not contacted prior to the trial, would have enabled penalty
      phase counsel to emphasize the extent of Bevel’s poor living situation
      with his grandmother, including the dangerous neighborhood plagued
      by high crime and drugs; the extent of Bevel’s academic and
      childhood behavioral problems and how he never received the help he
      needed; and how Bevel was not irredeemable but rather a product of
      his difficult upbringing, based on his demonstrated behavioral
      improvement while living with his foster parents.
              ....
             The mental health experts who testified during postconviction
      proceedings also offered qualitatively more favorable opinions—a
      fact the State has conceded. For instance, evidentiary hearing
      testimony from Dr. Ouaou indicated that Bevel suffers from frontal
      lobe impairment, a history of traumatic brain injury, and diminished
      mental capacity. Testimony from Drs. Gold and Dudley indicated that
      Bevel suffers from depression, Post-Traumatic Stress Disorder, and

                                        - 34 -
      anxiety. This testimony can be contrasted with Dr. Krop’s penalty
      phase testimony, as summarized by this Court on direct appeal, that
      Bevel “had no organic brain damage or other serious mental infirmity,
      and was not suffering from any mental illness at the time of the
      crime.”
             While a more favorable expert opinion in postconviction
      [proceedings] generally does not establish deficient performance[]
      because trial counsel is entitled to rely on the evaluations of qualified
      mental health experts, it is critical to note that the mental health
      experts who testified at the evidentiary hearing were provided with
      additional background information not previously discovered or
      provided to Dr. Krop—that is, the very records and information
      penalty phase counsel failed to discover. In fact, Dr. Ouaou testified
      that some of these records were “key” in forming his opinion.

Majority op. at 18-20 (citations omitted).

      The only records identified by the majority that trial counsel “failed to

obtain, or was unaware of,” are “reports from Bevel’s time in foster care, a report

that Bevel was the victim of childhood sexual abuse, and records from an attorney

[(Laurel French Wilson)] who represented Bevel during juvenile [delinquency]

proceedings.” Majority op. at 18.

      The records referred to by the majority as “foster care” records are not

records from a time when Bevel was in foster care through the Department of

Children and Families Services or its predecessor agency, the Department of

Health and Rehabilitative Services (HRS); they are actually from a time when

Bevel was adjudicated delinquent and committed to a residential program in the

Department of Juvenile Justice (DJJ). According to the record, after a judge

committed Bevel to DJJ in 1994, he “was admitted to the White Foundation

                                       - 35 -
Individual Family Treatment Home Program.” So instead of being sent to a typical

DJJ program in a camp-like or prison-like setting, he was sent to live with a

“foster” family, the Sardinas, on August 8, 1994.

      These records7 indicate that while Bevel initially had a tough time when

living with the Sardinas, his behavior and grades eventually improved and he

completed the program satisfactorily. The records show that Bevel was with the

Sardinas for six months but only reached the upper level of improvement during

the final month.

      Postconviction counsel provided these records to postconviction expert Dr.

Gold, who relied on them to conclude that Bevel does not have Antisocial

Personality Disorder (ASPD)—which Dr. Krop testified at the penalty phase Bevel

does have—because ASPD is an enduring pattern of behavior, but when Bevel was

with the Sardinas, his grades and behavior improved.

      Laurel French Wilson, an attorney who represented Bevel on one occasion

when he was twelve years old and charged with possession of cocaine with intent

to sell, grand theft, criminal mischief, and a violation of community control,

provided her file to postconviction counsel. In pertinent part, the file contains a

“Child Guidance Center Psychosocial Evaluation Interview” form, which was



      7. The parties have referred to these records alternatively as foster care
records, records from the Sardinas, and records from the White Foundation.


                                        - 36 -
based on an interview of Bevel, conducted on March 25, 1994. The referral source

was HRS, but the report indicates that there was no HRS involvement. Ms. Wilson

testified at the evidentiary hearing that the evaluation was done by a school

guidance counselor. Trial counsel testified that he did not recall having reviewed

this document.

      The evaluation interview form indicates that at the time of the interview,

Bevel’s peer relations, family relations, and communication skills were good and

that his psychosexual functioning was appropriate. He denied previous or current

abuse of himself, his mother, father, and siblings. He was in “regular class” and

had not repeated any grade levels. His mother was killed in a car accident in May

1993, and at the time of the interview, Bevel was living with his grandmother and

having sporadic contact with his father. He was dressed appropriately, his activity

level in the interview was appropriate, he was cooperative, and he was oriented in

all three spheres. His mood, affect, speech, sleep, and eating habits were normal.

His thought processes were rational in content and form. His thought organization

was logical. His insight was realistic. His judgment was limited. His emotional

tone seemed normal. He accepted responsibility for his behaviors. He was on

probation for an assault he denied committing. He was sent to a different school

due to numerous referrals for disrupting class. The evaluation interview form

listed Oppositional Defiant Disorder (ODD) as an Axis I DSM diagnosis and a


                                        - 37 -
medical ICD-9-CM diagnosis. Bevel now argues that counsel rendered ineffective

assistance in failing to learn he was diagnosed with ODD and present that fact as

mitigation at the penalty phase.

      During the penalty phase, Dr. Krop—with express agreement from Bevel

after consultation with his attorneys—testified about Bevel’s ASPD diagnosis. Dr.

Krop also testified that Bevel probably had Attention Deficit Hyperactivity

Disorder (ADHD), that he had been recommended for treatment for Post-

Traumatic Stress Disorder (PTSD), that his intellectual ability was in the mildly

mentally retarded range, that he had cognitive deficits, that he had behavioral

problems in school, that he was depressed at times, that he did not have good

coping skills, that he turned to drugs and crime at a young age, that he was living

in the streets at a young age, that his mother’s drinking during her pregnancy with

him affected his intellect, that his judgment was almost totally compromised at

various times in his life, and that he progressed fairly well when he was placed in

structured environments, including DJJ commitment programs. Dr. Krop also

testified at the penalty phase that he reviewed records regarding Bevel’s

involvement with DJJ (which started when Bevel was rather young), including

predisposition reports and psychological evaluations.

      With regard to Bevel’s claim that counsel was ineffective for failing to

obtain “reports from Bevel’s time in foster care,” Bevel failed to establish that


                                        - 38 -
counsel rendered deficient performance. There was no evidence presented at the

evidentiary hearing that trial counsel failed to review these records in preparation

for the penalty phase. When asked whether he reviewed the records from Bevel’s

time with the Sardinas, counsel responded, “I don’t recall specifically. Again, I

turned over the file to you. If it was there, then I had them obviously.” Trial

counsel did recall speaking to the Sardinas in the course of preparing for the

penalty phase. Trial counsel specifically recalled that Mr. Sardina told him that

when Bevel was living with the Sardinas he was able to follow the rules, obey

authority, not commit any crimes and that he did better in school, was a good boy,

and was doing well.

      Bevel asserts that the point of the records was to show that he does better in

structured environments and therefore does not have ASPD. But Dr. Krop was

aware, and even testified at the penalty phase, that Bevel does better in structured

environments, yet he still found that Bevel met the criteria for ASPD. Dr. Krop

testified at the penalty phase that for Bevel, “structured programs as a juvenile and

the jail [as an adult] are actually healthier environments for him and he does not

exhibit the antisocial behavior [in those environments], he only exhibits the

antisocial behavior when he’s in the community.” Dr. Krop also specifically

discussed Bevel’s time with the Sardinas at the penalty phase. The State asked Dr.

Krop, “Didn’t [Bevel] have a problem with disrupting his peers in class and wasn’t


                                        - 39 -
he suspected for certain things [when he was with the Sardinas]?” Dr. Krop

responded,

            He would typically, yes, he would typically have problems
      when he would start in one of the programs and then he would tend to
      do better.
            If you looked at the progress reports in each of the individual
      programs that he was in it would pretty much be a similar pattern.

      The records from when Bevel was with the Sardinas were indeed

progress reports from one of the programs to which Bevel was committed as

a juvenile. Thus, Dr. Krop’s testimony at the penalty phase established that

he had these records at the time of the penalty phase; he either obtained them

on his own or was provided them by trial counsel, who simply did not

remember having done so by the time of the evidentiary hearing. Further,

contrary to Bevel’s assertion and Dr. Gold’s testimony, these records do not

prove that Bevel does not have ASPD. These records were compiled when

Bevel was thirteen years old, but, as the experts testified, one of the

requirements for an ASPD diagnosis is a pervasive pattern of disregard for

and violation of the rights of others since the age of fifteen. Even if we were

to ignore the evidence which establishes that Dr. Krop was provided with

these records prior to the penalty phase and assume that trial counsel

rendered deficient performance by failing to obtain and provide them to Dr.

Krop, because Dr. Krop did testify at the penalty phase that Bevel does



                                         - 40 -
better in a structured environment and because the records would not have

precluded Dr. Krop from diagnosing Bevel with ASPD, Bevel has not

established prejudice.

      With regard to Bevel’s claim that counsel was deficient for failing to

obtain Ms. Wilson’s file—specifically, the March 25, 1994, “Child

Guidance Center Psychosocial Evaluation Interview” form, which was the

only relevant item in the file—Bevel has not established deficiency. It was

not per se unreasonable under prevailing professional norms for counsel to

not obtain or attempt to obtain all of the files from all of the defense

attorneys who handled each of Bevel’s twenty-one referrals8 to DJJ. Most of

them almost certainly had been destroyed or discarded. It was just by

happenchance that Ms. Wilson retained her file for many years.

      Moreover, there was no evidence presented to establish that trial

counsel did not review the March 25, 1994, evaluation interview form. Trial

counsel testified at the evidentiary hearing only that he did “not specifically

recall seeing that document.” And Dr. Krop was not asked whether he

reviewed this document or whether having been aware that Bevel was

diagnosed with ODD at the age of twelve would have changed his opinions



      8. A referral to DJJ is made when a juvenile is charged with a crime in
Florida. It is similar to an arrest in the adult criminal justice system.


                                         - 41 -
in any way. In any event, as previously explained, Bevel’s ODD diagnosis

at the age of twelve would not have precluded a subsequent diagnosis of

ASPD. Thus, Bevel has not established that he was prejudiced by counsel’s

failure to obtain Ms. Wilson’s file. Further, although Bevel complains that

trial counsel did not call an expert to testify about his ODD diagnosis at the

penalty phase, even one of his own postconviction experts, Dr. Dudley,

testified at the evidentiary hearing that he disagreed with the diagnosis. The

totality of the evidence regarding Bevel’s ODD diagnosis is therefore that

the diagnosis is disputed. Any mitigation provided by such disputed

evidence would have been minimal at best.

      The report relating to Bevel being a victim of sexual abuse as a child

indicates that in 1987, a six-year-old male victim and a three-year-old

female victim were sexually battered by a juvenile relative. The male was

apparently Bevel, and the female was his sister. The report states that a

juvenile cousin performed oral sex on Bevel and tried to get Bevel to

reciprocate, but Bevel resisted. Other family members in the house at the

time denied that this incident could have happened because at the time it

allegedly occurred, there were five children (including two children who

were “older”) playing together and the adults were nearby and checking on

the children periodically. Despite these denials, there was physical evidence


                                        - 42 -
that the three-year-old was digitally penetrated as she claimed, and the

juvenile cousin was arrested. Whether he was charged with or convicted of

a crime against Bevel is unknown.

      A friend and coworker of Bevel’s deceased mother testified at the

evidentiary hearing that Bevel’s mother told him that Bevel was sexually

abused by a family member when he was a young boy—apparently in

reference to the incident described above. According to the coworker friend,

Bevel’s mother told him that she talked to Bevel about the abuse but did not

get him any therapy. Bevel has repeatedly denied that the incident occurred,

even during the postconviction proceedings. There is no evidence that this

abuse was anything other than an isolated incident.

      The abuse report was noted in a chronology of Bevel’s life prepared

by predecessor trial counsel, Alan Chipperfield, which included the

allegation of abuse and stated that “the report of abuse was ‘closed without

classification with ongoing services provided by a non-HRS agency.’ ”

Trial counsel testified at the evidentiary hearing that he reviewed

Chipperfield’s chronology in preparation for the penalty phase. When asked

at the evidentiary hearing whether he was “aware that there is a 1987 abuse

registry report that has Bevel listed as a victim of sexual abuse,” trial

counsel stated, “I don’t recall.” Because there is evidence that Chipperfield


                                         - 43 -
either obtained the report or was at least aware of its contents and no

evidence that trial counsel did not have the report, we cannot draw the

conclusion that trial counsel was deficient simply for failing to discover this

report. Nor can we conclude that trial counsel’s performance was deficient

for failing to discover the sexual abuse allegations by speaking with Bevel’s

deceased mother’s coworker friend.

      Even assuming that trial counsel performed deficiently by failing to

offer the evidence of sexual abuse as mitigation, Bevel is not entitled to

relief because he has not established that he was prejudiced by counsel’s

failure. The fact that the jury did not hear that Bevel may have been abused

on one occasion by a juvenile cousin does not undermine confidence in the

outcome in this case, a double—nearly a triple—homicide, in which one of

the victims Bevel executed was a child. Moreover, because Bevel continues

to deny this incident occurred, the presentation of the allegations in the

report at a new penalty phase would likely be rebutted by testimony that

Bevel and his family members deny that any abuse occurred and would

therefore have little, if any, mitigating value.

      It appears that the majority has also found that trial counsel was ineffective

because while the postconviction experts testified that Bevel suffers from frontal

lobe impairment, a history of traumatic brain injury, diminished mental capacity,


                                         - 44 -
depression, PTSD, and anxiety, Dr. Krop did not offer the same opinions at the

penalty phase. The majority notes that more favorable expert opinions in

postconviction proceedings generally do not establish deficient performance

because trial counsel is entitled to rely on the evaluations of qualified mental health

experts, but it nonetheless concludes that trial counsel was deficient for failing to

provide Dr. Krop with records and “additional background information not

previously discovered,” some of which were “ ‘key’ ” for one of the postconviction

experts, Dr. Ouaou, in forming his opinion. Majority op. at 20.

      The majority does not indicate which records or background information it

believes should have been, but were not, provided to Dr. Krop. And there is no

evidence in the record that any of the postconviction experts had any records or

background information that Dr. Krop did not. The only arguable support for the

majority’s finding is that when postconviction expert Dr. Ouaou was asked at the

evidentiary hearing, “[W]as Dr. Krop provided all of the records, bench notes,

school records that you have?” and Dr. Ouaou replied, “It’s my impression that he

was not, and some of those were key, I believe, in forming my opinion.” Dr.

Ouaou gave no explanation for his “impression” that Dr. Krop did not have all the

same records that he was provided.

      We cannot rely on Dr. Ouaou’s “impression” to conclude that trial counsel

rendered deficient performance. Moreover, the majority appears to speculate that


                                         - 45 -
had Dr. Krop been furnished with whichever records and background information

the majority has found he was not provided, he would not have testified at the

penalty phase that Bevel “had no organic brain damage or other serious mental

infirmity, and was not suffering from any mental illness at the time of the crime,”

majority op. at 20 (quoting Bevel v. State, 983 So. 2d 505, 513 (Fla. 2008)), and

instead would have offered opinions similar to those of the postconviction experts.

But even assuming that there were “key” records and background information with

which Dr. Krop was not provided, there was no evidence presented at the

evidentiary hearing that had Dr. Krop been provided with those records and

background information, he would have changed his opinions and offered different

testimony at the penalty phase.

      Further, even though Dr. Ouaou opined at the evidentiary hearing that

Bevel’s capacity to conform his conduct to the requirements of the law was

substantially impaired at the time of the murders due to frontal lobe dysfunction—

which Dr. Ouaou said might have been caused by a traumatic brain injury that

might have occurred when Bevel was hit in the head as a child or as a result of

Bevel’s mother’s drinking while she was pregnant with him—he stated that his

diagnosis was only “hypothetical” without brain imaging, which was not done. Dr.

Ouaou further stated that it is possible that Bevel’s actions in committing the

murders were due to ASPD rather than brain damage. Thus, the evidence


                                        - 46 -
presented at the evidentiary hearing that Bevel suffers from brain damage is

tenuous at best. Bevel’s claim is nothing more than a claim that trial counsel did

not find the most favorable experts, which is a claim that we have repeatedly

rejected. See Brant v. State, 197 So. 3d 1051, 1069 (Fla. 2016) (“[W]e have

repeatedly stated that trial counsel is not deficient because the defendant is able to

find postconviction experts that reach different and more favorable conclusions

than the experts consulted by trial counsel.” (citing e.g., Diaz v. State, 132 So. 3d
93, 113 (Fla. 2013); Wyatt v. State, 78 So. 3d 512, 533 (Fla. 2011); Asay v. State,

769 So. 2d 974, 986 (Fla. 2000))). I would therefore conclude that Bevel is not

entitled to relief because he has not established that counsel’s performance was

deficient.

      Regarding Bevel’s childhood, the majority states:

      Obtaining these records,[9] and contacting some of the witnesses who
      testified in postconviction proceedings that were not contacted prior to
      the trial, would have enabled penalty phase counsel to emphasize the
      extent of Bevel’s poor living situation with his grandmother, including
      the dangerous neighborhood plagued by high crime and drugs; the
      extent of Bevel’s academic and childhood behavioral problems and
      how he never received the help he needed; and how Bevel was not
      irredeemable but rather a product of his difficult upbringing, based on
      his demonstrated behavioral improvement while living with his foster
      parents.

      9. This reference refers generically to the “foster care” records, the sexual
abuse report, Ms. Wilson’s juvenile file, and “other” records, which the majority
has not identified. Again, the record does not establish that trial counsel did not
have the documents that are identified.


                                         - 47 -
              There is little doubt that the quality and depth of the
      postconviction evidence painted a more complete and troubling
      picture of Bevel’s background than was presented to the jury and the
      trial court—something postconviction counsel was able to uncover
      primarily due to the extensive investigation undertaken by mitigation
      specialist Sara Flynn,

majority op. at 18-19, and “Bevel offered a more compelling picture of a ‘poor

childhood’ during the postconviction proceedings,” majority op. at 24. But

without identifying any records that trial counsel did not have or specifying the

witnesses that trial counsel was deficient for failing to interview, the mere fact that

trial counsel could have “emphasized the extent of” or “offered a more compelling

picture of” Bevel’s “poor childhood” does not necessarily render his performance

deficient.

      Further, Bevel has not established that he was prejudiced by counsel’s

presentation of the circumstances of his childhood. This Court summarized some

of the evidence presented by Bevel during the penalty phase as follows:

            In defense, Bevel presented the testimony of several family
      members who described Bevel’s poor childhood, the physical abuse
      he suffered and witnessed at the hands of his mother’s boyfriend, the
      bond he held with his mother and how her death affected him at the
      age of twelve, his poor relationship with his father who was a heroin
      addict, and his positive relationships with his extended family.

Bevel, 983 So. 2d at 512. Other evidence presented in mitigation at the penalty

phase included the following: Bevel’s mother had alcoholism and drank heavily

while pregnant with Bevel; there was domestic violence between Bevel’s mother



                                         - 48 -
and father, including an incident during which Bevel’s mother stabbed Bevel’s

father in the chest; Bevel’s father abandoned him, tried to commit suicide, and died

of complications from AIDS; the odds were against Bevel his whole life; Bevel

received no counseling regarding his mother’s tragic and untimely death; Bevel’s

mother’s boyfriend verbally and physically abused Bevel, his mother, and his

sister, and, more specifically, that he would get drunk and beat them, sometimes

with a belt, and one time he kicked Bevel so hard that Bevel could not breathe and

had to be taken to the hospital; Bevel’s mother would go to the bar and leave Bevel

with the abusive boyfriend; Bevel had bad grades, behavior problems, and

probably ADHD; Bevel should have been in special education; Bevel had no

positive male role model and turned to living in the streets, using and selling drugs,

and a life of crime at a young age; Bevel was often depressed because he was not

taught adequate coping skills; Bevel’s judgment was almost totally compromised

at various times in his life; Bevel was suspicious of others because when he let

down his guard one time, he was shot; Bevel progressed fairly well when in

structured environments; a criminal element was present everywhere in Bevel’s

environment and that was the modeling that he was exposed to; and Bevel never

received counseling for PTSD, which was always recommended.

      The majority states that through the extensive investigation undertaken by

mitigation specialist Sara Flynn in preparation for the postconviction proceedings,


                                        - 49 -
postconviction counsel was able to uncover evidence that painted a more complete

and troubling picture of Bevel’s background than was presented during Bevel’s

penalty phase and sentencing proceedings. At the evidentiary hearing, Flynn was

asked, “[W]hat mitigating factors would you have given defense counsel?” Flynn

responded that she would have provided trial counsel with: the different types of

abuse Bevel endured and was exposed to; the genealogical factors; the substance

abuse; the fact that Bevel was sexually exploited in the neighborhood where he

grew up; that Bevel had been sexually abused as a young boy; that there was

nobody to protect Bevel from males in the neighborhood who were exploiting him;

that Bevel had depression and PTSD, which were not treated other than by his use

of marijuana; that Bevel started using marijuana when he was twelve years old;

and that Bevel received head injuries. Most of the mitigating factors that Flynn

described are cumulative to the mitigation presented at the penalty phase. The

only items in her list that were noncumulative are the sexual abuse, which was

previously discussed, “the genealogical factors,” and the fact that Bevel was

sexually exploited in the neighborhood.

      The only “genealogical factor” that Flynn mentioned at the evidentiary

hearing was the fact that Bevel’s mother was stabbed by her first husband, years

before Bevel was born, which caused her to start drinking. But other witnesses

testified that Bevel’s mother began drinking because her second husband, Bevel’s


                                       - 50 -
father, was using heroin. And one witness even testified that Bevel’s mother

started drinking just after high school. Even assuming that being stabbed by her

first husband triggered Bevel’s mother’s drinking, that fact is not relevant or

mitigating. Trial counsel presented evidence at the penalty phase that Bevel’s

mother drank while she was pregnant with Bevel and during Bevel’s childhood.

That information was mitigating but what might have triggered her drinking years

before Bevel was born was not. Counsel was not deficient for failing to discover

or present evidence that Bevel’s mother was stabbed, nor was Bevel prejudiced by

the absence of this “genealogical factor” at his penalty phase.

      As to Flynn’s assertion that Bevel was sexually exploited in his

neighborhood, Flynn testified that she learned that victim Stringfield would recruit

young men to drive him around town because he was an alcoholic and did not want

to get charged with DUI, but he was also a drug dealer and needed transportation

to conduct his dealings. Flynn said Stringfield “did not pay [the young men]

anything, but gave them privileges, and used them for his own sexual pleasure.

And he also did the same thing with females.” But Flynn did not provide any basis

for this knowledge nor did she say that this happened to Bevel. When asked on

cross-examination whether Bevel reported being sexually abused by Stringfield,

Flynn said, “He did not deny it or admit it.” Counsel was not deficient for failing

to discover from an unnamed source that Stringfield exploited boys and girls in the


                                        - 51 -
neighborhood. And because the bad character of a victim is not mitigating, there

was no prejudice to Bevel.

      Lastly, I would point out that although the majority states that trial counsel’s

billing records reflect that he spent “a total of 15.5 to 16.5 hours on the mitigation

investigation in Bevel’s case,” majority op. at 18, these numbers fail to take into

account any of the work done by predecessor counsel. Alan Chipperfield’s

chronology shows that a much more thorough mitigation investigation was done

than is accounted for by the majority.

      In addition to denying Bevel habeas relief, for the reasons explained above, I

would also affirm the trial court’s order denying postconviction relief and conclude

that Bevel is not entitled to Hurst relief.

POLSTON, J., concurs.

LAWSON, J., concurring in part and dissenting in part.

      I concur with the majority’s decision to vacate Bevel’s death sentence for

the Stringfield murder and remand for a new penalty phase based upon Hurst error

that is not harmless beyond a reasonable doubt. See Okafor v. State, No. SC15-

2136, slip op. at 15 (Fla. June 8, 2017) (Lawson, J., concurring specially).

However, I would not grant Bevel a new penalty phase for the Smith murder

because, as explained in Justice Canady’s concurring in part and dissenting in part

opinion, Bevel’s counsel was not ineffective during the penalty phase.


                                          - 52 -
An Appeal from the Circuit Court in and for Duval County,
     John Bradford Stetson, Judge - Case No. 162004CF004525AXXXMA
And an Original Proceeding – Habeas Corpus

Frank Tassone of Tassone & Dreicer, LLC, Jacksonville. Florida; and Rick A.
Sichta, Susanne K. Sichta, and Joe Hamrick of The Sichta Firm, LLC.,
Jacksonville, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Carine L. Mitz, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee/Respondent

Stephen K. Harper, Clinical Professor, Death Penalty Clinic, Florida International
University College of Law, Miami, Florida; and Stuart L. Hartstone, Acting
Executive Director, Florida Capital Resource Center, Miami, Florida,

      for Amici Curiae The Florida Capital Resource Center and The Death
      Penalty Clinic at Florida International University College of Law

Robert C. Josefsberg of Podhurst Orseck, P.A., Miami, Florida; Robert G.
Kerrigan of Kerrigan, Estess, Rankin, McLeod & Thompson, LLP, Pensacola,
Florida; Karen M. Gottlieb of Florida Center for Capital Representation, Miami,
Florida; and Sonya Rudenstine, Gainesville, Florida,

      for Amici Curiae Justice Harry Lee Anstead, Judge Rosemary Barkett,
      Martha Barnett, Talbot D’Alemberte, Hank Coxe, Justice Gerald Kogan,
      Florida Association of Criminal Defense Lawyers, Florida Capital Resource
      Center, and Florida Center for Capital Representation




                                       - 53 -